DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-4, 6-8, 10, 11, and 14-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (O’Neil; US 2011/0153143) in view of Stevens et al. (Stevens; US 2011/0133888) and further in view of Hatami (Hatami; US 2010/0323722).
As per claim 1, O’Neil teaches a computer-implemented method for providing arrival alerts (a system and method for alerting that a vehicle will arrive at a point of interest; see e.g. para. [0005]), the method comprising: 
determining a zone around a destination (determined a zone or time geo-fence around a vehicle; see e.g. para. [0006-7]); 
receiving location information from a tracking device that is traveling to the destination (a tracking device sending location of the vehicle [see e.g. para. [0006-7] claim 1], wherein the vehicle is travelling to the destination hence the location information is sent to the destination); 
based on the location information and the zone, determining whether the tracking device is within the zone (a determination is made whether the tracking device is inside or outside of the time geo-fence [see e.g. para. 0006-7] which is based on the location data and the time-geophone crossing); 
determining a remaining time for a user associated with the tracking device to reach the destination based on the determination (determine that the vehicle [or a user inside associated with the vehicle] has crossed the time-geophone is going to arrive at the destination within a predetermined based on the determination that the vehicle has crossed the geo-fence; see e.g. para. [0006-7]); and 
providing an arrival alert to the destination regarding an arrival time of the user at the destination based on the remaining time and an arrival threshold (alerting or notifying a user that the vehicle will arrive at the point of interest [or destination] within a predetermined time [the arrival time] based on time-geophone computed using a fastest route [or an arrival threshold] which is used to determine that the vehicle will arrive at the point of interest or the destination with the pre-determined time interval [the remaining time]; see e.g. FIG. 3, para. [0006-7] and claim 1). 
Even though O’Neil teaches generating alert when a vehicle is a predetermined distance from an area of interest, O’Neil does not explicitly teach using a different process depending on whether the tracking device is within the zone or not for the determining, wherein the remaining time is determined using a first process when the tracking device is within the zone and the remaining time is determined using a second process when the tracking device is not within the zone, the remaining time determined using the first process is more precise than the remaining time determined using the second process. 
Stevens, however, teaches using a different process depending on whether the tracking device is within the zone or not (Stevens teaches determining whether a zone or geofence trigger is actuated or not and activates a different process i.e. increasing the frequency of collecting location and reporting data to increase granularity of the location data; see e.g. [0074]), wherein the different or first process is more precise than a second process since the location collection and reporting increases 
O’Neil and Stevens are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of higher accuracy modes in a tracking device to increase accuracy of the location data as suggested by Stevens which in turn can reduce latency of the reported location of tracked object (see e.g. para. [0074]). 
O’Neil and Stevens do not explicitly teach the remaining time is determined using a first process when the tracking device is within the zone and the remaining time is determined using a second process when the tracking device is not within the zone, the remaining time determined using the first process is more precise than the remaining time determined using the second process. 
Hatami, however, teaches remaining time is determined using a first process when the tracking device is within the zone and the remaining time is determined using a second process when the tracking device is not within the zone (remaining distance or time is calculated, see e.g. para. [0036-38], using a first process [at a reduced frequency of querying] when a party is far away or at a first distance from destination, and frequency of querying [and determining associated remaining time] increases when the first party is closer to destination or at a second distance past the first distance; see e.g. abstract and para. [0023-24]), wherein the first process [when frequency of query is increased] is more precise than the second process [when the frequency of querying is less frequent] but alternative operations are also possible as suggested by Hatami (see e.g. para. [0024]). Similarly, it would have been obvious to one of ordinary skill in the art to determining a remaining time in O’Neil and/or Stevens using a first process or less frequently to reach a destination and calculating a remaining 
O’Neil, Stevens and Hatami are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of improving precision of arrival time as suggested by Hatami (see e.g. para. [0023]). 
As per claim 6, the computer-implemented method of claim 1 as taught by O’Neil, Stevens, and Hatami, wherein O’Neil does not teach that the second process includes determining the remaining time based on the location information and a remaining distance of the tracking device to the destination. 
Hatami, however, teaches second process includes determining the remaining time based on the location information and a remaining distance of the tracking device to the destination (the one or more processes to determine a remaining time include remaining distance, see e.g. para. [0009] and location updates, see e.g. para. [0021], of tracking device). 
O’Neil, Stevens and Hatami are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of improving precision of arrival time as suggested by Hatami (see e.g. para. [0023]). 
As per claims 9 and 18, the claims are interpreted and rejected as claim 1. 
As per claim 16, the server of claim 9 as taught by O’Neil, Stevens and Hatami, wherein O’Neil does not explicitly teach that the one or more processors are configured to perform a computationally less intensive process for determining the remaining time using the second process compared to the first process. 
As discussed in analysis of merits of claim 1 (or 9), the combination of Stevens and Hatami along with the teachings of O’Neil makes obvious determining remaining time to a destination using a first process or a second process (i.e. a more frequent query and location update when destination approaches in comparison with when the destination is far; see e.g. para. [0023-24] and [0036-38]), 
As per claim 17, the server of claim 16 as taught by O’Neil, Stevens, and Hatami wherein, O’Neil does not teach that the second computationally less intensive process includes determining the remaining time based on the location updates and a remaining distance of the tracking device to the destination.
Hatami, however, teaches that the second computationally less intensive process includes determining the remaining time based on the location updates and a remaining distance of the tracking device to the destination (the first and second processes can determine arrival time based on remaining distance[s], see e.g. para. [0009] and location updates, see e.g. para. [0021]), wherein the frequency of query of one or more data from remote parties is more frequent when destination is approaching (see e.g. para. [0023]) which means the second process (when arriving party is far away) is less intensive than first process (when the arriving party is closer to the destination). 
O’Neil, Stevens, and Hatami are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for a system which may provide a relatively more accurate travel route and/or travel time that takes into account a traffic obstruction as suggested by Elgie (see e.g. para. [0015]).

Claims 2, 3, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil in view of Stevens, Hatami, and further in view of Elgie (Elgie; US 2017/0076227). 
As per claim 2, the computer-implemented method of claim 1 as taught by O’Neil, Stevens and Hatami, wherein O’Neil does not explicitly teach that the first process for determining the remaining time is based on at least a destination specific model developed for the destination. 
Elgie, however, teaches a process for determining remaining time is based on at least a destination specific model developed for destination (a process for determining accurate remaining time to a destination is based on obstruction identification model for identifying whether traffic is moving slowly, stopping patterns of vehicles, acceleration patterns of vehicles, a density of vehicles compared to surrounding road segments, a number of vehicles queued in a stopped line of vehicles etc., see e.g. para. [0015], wherein the obstruction identifying model for identifying is a specific model developed for driver’s desired destination as suggested in paragraphs [0002] and [0015]). Similarly, the first or the second processes can determine remaining time to a destination which is based on at least a destination specific model developed for the destination. 
O’Neil, Stevens, Hatami and Elgie are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for a system which may provide a relatively more accurate travel route and/or travel time that takes into account a traffic obstruction as suggested by Elgie (see e.g. para. [0015]).
As per claim 3, the computer-implemented method of claim 2 as taught by O’Neil, Stevens, Hatami and Elgie, wherein the first process includes determining the remaining time based on the location information (as discussed earlier in analysis of merits of claim 1, the vehicle sends data related to location information; see e.g. claim 1), a destination specific model (considering historical information for creating the time geo-fence around the point of interest or destination; see e.g. para. [0032] and [0035]) and at least one external condition (using an external condition such as similar vehicle capability or model to establish the time-geophone; see e.g. [0032] and [0035]). 
As per claim 14, it is interpreted and rejected as claim 3. 
As per claim 19, it is interpreted and rejected as claim 2. 
As per claim 20, The one or more non-transitory computer-readable medium of claim 18 as taught by O’Neil, Stevens, Hatami and Elgie, wherein O’Neil further teaches the execution of the computer-readable instructions by the one or more processors, cause the one or more processors to provide the arrival alert to the destination when the tracking device is within the zone (causing one or more processors to provide an alert when a tracking device is within a time-geofence; see e.g. abstract, FIGS. 2 and 3) and the current remaining time associated with a current location of the tracking device in the zone corresponds to the arrival threshold (arrival time is computed [from which current remaining time is deduced], see e.g. para. [0027], wherein the time is associated with a current location i.e. the tracking device has triggered a time-geofence and the tracking device is arriving with a predetermined threshold or later than the predetermined threshold; see e.g. abstract and claim 10). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil in view of Stevens, Hatami, Elgie, as applied to claim 3 above, and further in view of Gerard et al. (Gerard; US Patent No. 9,928,540). 
As per claim 4, the computer-implemented method of claim 3 as taught by O’Neil, Stevens and Elgie, wherein O’Neil does not teach that the at least one external condition is one of current traffic conditions on a route on which the tracking device is traveling to the destination and current weather conditions. 
Gerard, however, teaches that at least one external condition is one of current traffic conditions on a route on which the tracking device is traveling to the destination and current weather conditions (a service provider may utilize one or more factor to establish a boundary based on traffic information; see e.g. col. 29, line 65-col. 30, line 14). 
O’Neil, Stevens, Hatami, Elgie and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for accurate and faster route planning which can avoid traffic. 

Claims 7, 8, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil in view of Stevens, Hatami and further in view of Gerard. 
As per claim 7, the computer-implemented method of claim 1 as taught by O’Neil, Stevens and Hatami, wherein O’Neil does not teach determining the zone comprises: identifying a plurality of isochrones around the destination, each isochrone being associated with a corresponding remaining time to the destination; and defining the zone as a sub-group of the plurality of isochrones.
Gerard, however, teaches determining the zone comprises: identifying a plurality of isochrones around the destination (determining boundaries for delivery regions from a merchant [zones around a destination] based on isochrones representing lines around the merchant; see e.g. FIG. 8 and col. 29, lines 49-64), each isochrone being associated with a corresponding remaining time to the destination (the isochrones represent lines that connect points at which arrivals from points to the merchant are equal in time; col. 29, lines 49-64); and defining the zone as a sub-group of the plurality of isochrones (a first boundary [defining the zone may represent a line or isochrone [subgroup of the isochrones] that connect respective points in which it takes couriers a first amount of time; see e.g. col. 29, lines 49-64).
O’Neil, Stevens, Hatami and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for gaining advantage of using isochrones to define boundaries 
As per claim 8, the computer-implemented method of claim 7 as taught by O’Neil, Stevens, Hatami and Gerard, wherein O’Neil teaches corresponding remaining times form a time window around the arrival threshold (the disclosed system determines time of arrival [or remaining time since remaining time can be deduced from time of arrival] forms a time window around a predetermined time interval; see e.g. para. [0018], [0027] and [0031]). O’Neil does not teach that the corresponding remaining times are associated with sub-group of the plurality of isochrones. 
Gerard, however, teaches the isochrones represent lines that connect points at which arrivals from points to the merchant are equal in time (see e.g. col. 29, lines 49-64) and a first boundary [defining the zone may represent a line or isochrone [subgroup of the isochrones] that connect respective points in which it takes couriers a first amount of time (see e.g. col. 29, lines 49-64). 
O’Neil, Stevens, Hatami and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for gaining advantage of using isochrones to define boundaries that represent different time required to reach destination as suggested by Gerard (see e.g. col. 29, lines 49-64). 
As per claim 10, the server of claim 9, wherein the one or more processors are configured to execute the computer-readable instructions as taught by O’Neil, Stevens and Hatami, wherein the disclosed reference do not explicitly teach to: identify a plurality of isochrones around the destination, each isochrone being associated with a corresponding remaining time to the destination, and determine the zone as a sub-group of the plurality of isochrones. 
Gerard, however, teaches to identify a plurality of isochrones around a destination, each isochrone being associated with a corresponding remaining time to the destination (with respect to merchant device 804, there are plurality of isochrones each associated with a remaining time to the merchant device, see e.g. FIG. 8); and determine a zone as a sub-group of the plurality of isochrones (wherein the isochrone marked as 808(1) is determined to be zone which is subgroup of the plurality isochrones in the disclosed figure). O’Neil, Stevens, Hatami and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for gaining advantage of using isochrones to define boundaries that represent different time required to reach destination as suggested by Gerard (see e.g. col. 29, lines 49-64). 
As per claim 11, the server of claim 10 as taught by O’Neil, Stevens and Hatami, wherein O’Neil does not teach that the one or more processors are configured to execute the computer-readable instructions to determine that the tracking device is within the zone if a current isochrone associated with a current location of the tracking device is one of the sub-group of the plurality of isochrones.
Gerard, however, teaches that one or more processors are configured to execute the computer-readable instructions to determine that a tracking device is within the zone if a current isochrone associated with a current location of the tracking device is one of the sub-group of the plurality of isochrones (a service provider user locations of respective courier device 812(1) which appears inside boundry 810(1) using isochrones 808(1), see e.g. FIG. 8; the tracking device would be inside the zone if a current isochrones is one of the sub-group[s]; see e.g. FIG. col. 29, line 49-col. 30, line 4). 
O’Neil, Stevens, Hatami and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for gaining advantage of using isochrones to define boundaries that represent different time required to reach destination as suggested by Gerard (see e.g. col. 29, lines 49-64). 
As per claim 15, the server of claim 14 as taught by O’Neil, Stevens and Hatami, wherein O’Neil further teaches that the destination specific model is developed by the server for the destination based on data of past trips of users to the destination (considering historical information for computing the time geo-fence around the point of interest or the destination; see e.g. para. [0032] and [0035]) and historical data indicative of one or more of estimation errors associated with previous arrival alerts provided by the server to a computing device at the destination (considering geo-fences computed for vehicles with similar capability or model, see e.g. para. [0035]-[0038], [indicative of estimation error] within the past two months associated with previous arrival alerts provided by the server to the computing device at the destination). O’Neil does not teach that the at least one external factor includes current traffic conditions on a route on which the tracking device is traveling to the destination and current weather conditions. 
Gerard, however, teaches that at least one external condition is current traffic conditions on a route on which the tracking device is traveling to the destination and current weather conditions (a service provider may utilize one or more factor to establish a boundary based on traffic information [see e.g. col. 29, line 65-col. 30, line 14] and weather conditions; see e.g. col. 7, lines 64-67-col 8, lines 8). 
O’Neil, Stevens, Hatami and Gerard are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for accurate and faster route planning which can avoid traffic. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/28/2022 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688